internal_revenue_service p o box cincinnati oh release number release date date date legend b scholarship c university d county state x dollars amount dear department of the treasury employer_identification_number contact person - 1d number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request you will operate a merit based scholarship program called b to enable recipients to complete an undergraduate or graduate education in the field of their choice at select colleges or graduate schools the policies and procedures for b were approved by your board_of directors recipients are selected on an objective and nondiscriminatory basis the group from which recipients are selected must be sufficiently broad so that giving scholarships to one or more members of the group fulfills a charitable purpose however selection from such letter catalog number 58263t a group is not necessary if one or more recipients are selected on the basis of their exceptional qualifications to carry out the purposes of b or it is otherwise evident that the selection effectuates the charitable purpose of b rather than to benefit particular persons or a particular class of persons you will award one or more scholarships per year depending on the number of qualified applicants in amounts of up to x dollars your staff and designated members of your selection committee will advertise the availability of b on the campus of c and encourage potential recipients to submit applications applicants will be required to submit application forms and supporting materials as you deem appropriate recipients of b must be graduates of a d public high school and undergraduate students at c pursuing studies that meet the requirements for an academic degree criteria for selecting recipients of b are prior academic performance prior athletic performance prior leadership performance additional biographical information regarding an applicant’s career academic and other relevant experiences the selection committee’s conclusions as to the applicant’s motivation character ability or potential b must be used for qualified_educational_expenses at c qualified_educational_expenses are certain expenses_incurred in attending an educational_institution - tuition and fees for enrollment and attendance you reserve the right to impose additional minor reasonable restrictions and or requirements upon the awarding and administration of b any substantial or material changes will be made only with approval of your board_of directors your selection committee may not be controlled by your donors this means no combination of donors persons appointed or designated by donors and persons a term that includes partnerships corporations and trusts as well as individuals related to them may constitute a majority of the committee be given a veto power be allowed to chair the committee or otherwise be permitted to control the committee’s decisions ifa donor advisor recommends a person for appointment to a selection committee based on objective criteria related to the expertise of such person such person will not be deemed to be appointed or designated by the donor advisor every member of your selection committee must adhere to your relevant policies as they may be adopted and amended from time to time including without limitation your conflict of interest and confidentiality policy each member of any selection committee must disclose any personal knowledge of and relationship with any potential grantee under consideration and refrain from participation in the award process in a circumstance where letter catalog number 58263t they would derive directly or indirectly a private benefit if any potential grantee s are selected over others b may not be awarded to any member of your board_of directors any substantial_contributor any employee or any other disqualified_person b may not be awarded to any donor advisor or substantial_contributor to the fund making the award to any member of a selection committee for such award or to any members of their families may not be made for a purpose that is not charitable finally b your selection committee will forward recommendations to you in such form and on such schedule as you shall establish your board_of directors will approve each award your selection committee is required by provision to have at least three members if a member of the selection committee dies or becomes incapacitated or is otherwise unable to act or continue to act in furtherance of the specified duties of the selection committee the remaining members of the selection committee have the right and duty to name an agreed-upon successor the selection of any new member of the selection committee will include a detailed evaluation of the background qualifications possible disqualifications and conflicts and willingness to perform the required duties of a proposed member of the selection committee the official selection of a new member of the selection committee shall be in written form and signed by the remaining members of the selection committee b will ordinarily be awarded for a one-year period you may consider renewing b ona case by case basis according to the status of the recipient’s project unless otherwise provided in the fund agreement b will be used only for qualified_educational_expenses an additional condition is that no part of b be used as payment for teaching research or other services by the recipient you will pay b directly to c for the recipient to defray qualified_educational_expenses c has agreed in writing to use b to defray expenses only if the recipient is enrolled and in good standing consistent with the purposes and condition of b you will conduct proper follow-up to determine whether recipient s have performed the activities b is intended to finance and have not diverted any funds away from the original purposes of b you will do so through periodic progress reports made annually if these progress reports are not made or there are other indications that b is not being used as intended you will investigate and take corrective action you will keep records relating to b including information obtained to evaluate potential recipients identification of recipients including any relationship to you that makes them a disqualified_person amount and purpose of each scholarship letter catalog number 58263t follow-up information including required annual reports and investigation of jeopardized funds where the reports submitted or other information including the failure to submit reports indicate b is not being used for its intended purpose you will investigate while conducting your investigation you will withhold further payments to the extent possible until any delinquent reports required under these procedures have been submitted you will also take reasonable and appropriate steps to recover misused funds and or ensure restoration of the diverted funds to the purposes of b however if the recipient has not previously diverted funds you may elect to continue further payments if you receive assurance future diversions will not occur that the recipient has restored the missing funds and the recipient will take extraordinary precautions prescribed by you to prevent future diversions from occurring if a further diversion takes place you will take steps to recover funds the phrase all reasonable and appropriate steps includes legal action where appropriate but may not include legal action if such action would in all probability not result in the satisfaction of execution on a judgment information pertaining to unsuccessful applicants for b shall be kept along with information on successful applicants for no less than three years after the filing of your annual tax_return for the period in which the last installment of b was paid basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request e this determination applies only to you it may not be cited as a precedent letter catalog number 58263t e e e e you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
